SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForJune 1, 2015 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): ITR - Quarterly Information Form - 03/31/2015 - CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Table of Contents Co m pany Inf orma t io n C ap ital Br e ak d own 1 Cash Proceeds 2 P a ren t Com p any ’s Fi nan ci a l S ta temen ts Statement of Financial Position – Ass e t s 3 S t a t eme n t o f F i n an c i a l Po s it i on – L i a b i li t i e s 4 S t a t eme n t o f In c ome 6 Statement of Comprehensive Income 7 S t a t eme n t o f Ca s h F l ows 8 St a t eme nt o f C han ge s in Equity 1/1/2015 to 3/31/2015 1
